     Case 2:19-cv-01123-TLN-CKD Document 72 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DANIEL THOMAS HARVEY,                              No. 2:19-cv-01123-TLN-CKD PS
12                      Plaintiff,
13          v.                                          FINDINGS AND RECOMMENDATIONS
14   NEVADA, et. al.,
15                      Defendants.
16

17          On March 24, the district judge assigned to this action ordered the plaintiff to show cause

18   within ten days why the remaining defendants in this action should not be dismissed for failure to

19   timely serve the complaint on those defendants. (ECF No. 71.) Plaintiff had already been

20   cautioned that “failure to timely serve these defendants may result in a recommendation that this

21   action be dismissed as to these defendants. See Fed. R. Civ. P. 4(m).” (ECF No. 46 at 2.).

22   to file a status report at least fourteen days prior to the conference. (ECF No. 14). Plaintiff has

23   not responded to the order to show cause.

24          As provided by Federal Rule of Civil Procedure 4(m), the court may dismiss an action

25   where service of summons is not made within 90 days after the filing of the complaint. This

26   action was filed on June 19, 2019 and plaintiff has not served the remaining defendants with

27   summons. It appears plaintiff has abandoned this litigation.

28   ////
                                                       1
     Case 2:19-cv-01123-TLN-CKD Document 72 Filed 11/10/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY RECOMMENDED that:

 2          1. The action be dismissed without prejudice pursuant to Federal Rule of Civil Procedure

 3              41(b).

 4          2. The Clerk of Court be directed to close this case.

 5          These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, any party may file written

 8   objections with the court and serve a copy on all parties. Such a document should be captioned

 9   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections

10   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

11   Ylst, 951 F.2d 1153 (9th Cir. 1991).

12

13   Dated: November 10, 2020
                                                     _____________________________________
14
                                                     CAROLYN K. DELANEY
15                                                   UNITED STATES MAGISTRATE JUDGE

16   /cd

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
